 Exhibit 10.29

OMNIBUS AMENDMENT AND REAFFIRMATION AGREEMENT

 

THIS OMNIBUS AMENDMENT AND REAFFIRMATION AGREEMENT (this “Reaffirmation
Agreement”) is entered into as of August 2, 2012, (the “Restatement Effective
Date”) by and among FURIEX PHARMACEUTICALS, INC., a Delaware corporation, APBI
HOLDINGS, LLC, a North Carolina limited liability company, DEVELOPMENT PARTNERS,
LLC, a Delaware limited liability company, and GENUPRO, INC., a North Carolina
corporation (either individually or collectively as the context may require, the
“Borrower”), and MIDCAP FUNDING III, LLC, a Delaware limited liability company
(“MidCap”), in its capacity as administrative agent (the “Agent”) for the
Lenders (as defined in the Amended and Restated Loan and Security Agreement).




STATEMENT OF FACTS:




A.     The Borrower, the other Loan Parties party thereto, the Lenders party
thereto and MidCap executed that certain Loan and Security Agreement, dated as
of August 18, 2011 (the “Existing Loan and Security Agreement”), pursuant to
which the Lenders agreed to make certain extensions of credit to the Borrower
thereunder.




B.     To evidence, secure and guarantee the payment and performance of the
Obligations (as defined in the Existing Loan and Security Agreement), and to
otherwise induce the Lenders to make loans and other extensions of credit
thereunder, the Borrower and other Loan Parties executed and delivered prior to
the date hereof one or more of the Loan Documents (as defined in the Existing
Loan and Security Agreement), including, without limitation, the agreements
identified in Schedule 1 attached hereto (such Loan Documents (other than the
Existing Loan and Security Agreement) are referred to herein collectively as the
“Existing Loan Documents”).




C.     The Agent, the Lenders, the Loan Parties and the Borrower desire to enter
into that certain Amended and Restated Loan and Security Agreement, dated as of
the date hereof (as the same may be further amended, restated, refinanced,
replaced or otherwise modified from time to time, the “Amended and Restated Loan
and Security Agreement”), pursuant to which, among other things, the Existing
Loan and Security Agreement shall be amended and restated in its entirety. As a
condition precedent to the effectiveness of the Amended and Restated Loan and
Security Agreement, the Borrower is required to execute and deliver this
Reaffirmation Agreement. Capitalized terms used herein but not defined herein
shall have the respective meanings given to such terms in the Amended and
Restated Loan and Security Agreement.




NOW, THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:




1.     Ratification of Existing Loan and Security Agreement and Existing Loan
Documents. The Borrower hereby reaffirms, ratifies and confirms its respective
payment and performance obligations under (a) the Existing Loan and Security
Agreement, as amended and restated by the Amended and Restated Loan and Security
Agreement, and (b) each of the Existing Loan Documents, as may have been amended
and restated in connection with the execution and delivery of the Amended and
Restated Loan and Security Agreement.

 

 
 

--------------------------------------------------------------------------------

 

 


2.     Certain References in Existing Loan Documents Deemed Amended. The parties
hereto agree that, on and at all times after the Restatement Effective Date, to
the extent required to give effect to the Amended and Restated Loan and Security
Agreement and except as otherwise expressly provided in the Amended and Restated
Loan and Security Agreement, each reference in any Existing Loan Document to (a)
the “Loan Agreement” shall automatically be deemed to refer to the Amended and
Restated Loan and Security Agreement, (b) the “Obligations” shall automatically
be deemed to refer to the “Obligations” as defined in the Amended and Restated
Loan and Security Agreement, (c) the “Lenders” shall automatically be deemed to
refer to the “Lenders” as defined in the Amended and Restated Loan and Security
Agreement, (d) the “Borrower” shall automatically be deemed to refer to the
“Borrower” as defined in the Amended and Restated Loan and Security Agreement,
in each case without further action by any party, (e) the “Loan Documents” shall
automatically be deemed to refer to the “Loan Documents” as defined in the
Amended and Restated Loan and Security Agreement, in each case without further
action by any party, (f) the “Loan Parties” shall automatically be deemed to
refer to the “Loan Parties” as defined in the Amended and Restated Loan and
Security Agreement, in each case without further action by any party, (g) the
“Agent” shall automatically be deemed to refer to the “Agent” as such term as
defined in the Amended and Restated Loan and Security Agreement, (h) the “Loans”
shall automatically be deemed to refer to the “Term Loan” as defined in the
Amended and Restated Loan and Security Agreement, in each case without further
action by any party, and (i) the “Term Loan” or “Term Loans” shall automatically
be deemed to refer to the “Term Loan” as such term is defined in the Amended and
Restated Loan and Security Agreement, in each case without further action by any
party.




3.     Acknowledgment and Consent to Restatement. The Borrower acknowledges and
agrees that it has executed and delivered the Amended and Restated Loan and
Security Agreement and further acknowledges and agrees that this Reaffirmation
Agreement is not intended to be a novation or discharge of, and shall not be a
novation or discharge of, any obligation of the Borrower under the Existing Loan
and Security Agreement or any Existing Loan Document. Accordingly, the Borrower
agrees that the Liens granted to the Agent, on behalf of itself and the Lenders,
pursuant to the Existing Loan Documents and any other documents or instruments
executed, filed or recorded in connection therewith, shall remain outstanding
and in full force and effect, without interruption or impairment of any kind, in
accordance with the terms of such Existing Loan Documents or other documents or
instruments, and such Liens shall continue on and at all times after the
Restatement Effective Date to secure the “Obligations” as defined in the Amended
and Restated Loan and Security Agreement and the “Obligations” as defined in the
Existing Loan Documents, as modified by this Reaffirmation Agreement, in favor
of the Lenders under the Amended and Restated Loan and Security Agreement.




4.     Further Assurances. The Borrower hereby agrees to execute any and all
further documents, financing statements, agreements and instruments, and take
all further action that may be required under applicable law, or that the Agent
may reasonably request, in order to effect the transactions contemplated by this
Reaffirmation Agreement, the Amended and Restated Loan and Security Agreement or
any other Loan Document and in order to grant, preserve, protect and perfect the
validity and first priority of the security interests and other Liens created or
intended to be created by the Loan Documents.

 

 
 

--------------------------------------------------------------------------------

 

 


5.     Existing Loan Documents Shall Remain in Full Force and Effect. The
Existing Loan Documents shall remain extant and in full force and effect as (a)
amended above in Section 2 of this Reaffirmation Agreement and (b) may have been
amended and restated in connection with the execution and delivery of the
Amended and Restated Loan and Security Agreement, following the execution and
delivery of this Reaffirmation Agreement, the execution and delivery of the
Amended and Restated Loan and Security Agreement and the other documents,
instruments and certificates executed and delivered in connection therewith and
the occurrence of the Restatement Effective Date.




6.     No Other Modification or Waiver. The execution, delivery and
effectiveness of this Reaffirmation Agreement shall not, except as expressly
provided above, modify the Existing Loan Documents or operate as a waiver of any
right, power or remedy of the Agent or the Lenders under the Existing Loan
Documents, nor constitute a waiver of any provision of the Existing Loan and
Security Agreement or any of the Existing Loan Documents.




7.     Governing Law. THIS AGREEMENT, EACH SECURED PROMISSORY NOTE AND EACH
OTHER LOAN DOCUMENT, AND ALL MATTERS RELATING HERETO OR THERETO OR ARISING
THEREFROM (WHETHER SOUNDING IN CONTRACT LAW, TORT LAW OR OTHERWISE), SHALL BE
GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF MARYLAND, WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES.
NOTWITHSTANDING THE FOREGOING, AGENT AND LENDERS SHALL HAVE THE RIGHT TO BRING
ANY ACTION OR PROCEEDING AGAINST BORROWER OR ITS PROPERTY IN THE COURTS OF ANY
OTHER JURISDICTION WHICH AGENT AND LENDERS (IN ACCORDANCE WITH THE PROVISIONS OF
SECTION 9.1 OF THE AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT) DEEM
NECESSARY OR APPROPRIATE TO REALIZE ON THE COLLATERAL OR TO OTHERWISE ENFORCE
AGENT'S AND LENDERS' RIGHTS AGAINST BORROWER OR ITS PROPERTY. BORROWER EXPRESSLY
SUBMITS AND CONSENTS IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR SUIT
COMMENCED IN ANY SUCH COURT, AND BORROWER HEREBY WAIVES ANY OBJECTION THAT IT
MAY HAVE BASED UPON LACK OF PERSONAL JURISDICTION, IMPROPER VENUE, OR FORUM NON
CONVENIENS AND HEREBY CONSENTS TO THE GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF
AS IS DEEMED APPROPRIATE BY SUCH COURT. BORROWER HEREBY WAIVES PERSONAL SERVICE
OF THE SUMMONS, COMPLAINTS, AND OTHER PROCESS ISSUED IN SUCH ACTION OR SUIT AND
AGREES THAT SERVICE OF SUCH SUMMONS, COMPLAINTS, AND OTHER PROCESS MAY BE MADE
BY REGISTERED OR CERTIFIED MAIL ADDRESSED TO BORROWER AT THE ADDRESS SET FORTH
IN SECTION 10 OF THE AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT AND THAT
SERVICE SO MADE SHALL BE DEEMED COMPLETED UPON THE EARLIER TO OCCUR OF
BORROWER'S ACTUAL RECEIPT THEREOF OR THREE (3) DAYS AFTER DEPOSIT IN THE U.S.
MAILS, PROPER POSTAGE PREPAID.

 

 
 

--------------------------------------------------------------------------------

 

 


8.     Counterparts. This Reaffirmation Agreement may be executed in multiple
counterparts, each of which shall be deemed to be an original and all of which,
taken together, shall constitute one and the same agreement.




9.     Loan Document. This Reaffirmation Agreement shall be deemed to be a Loan
Document under and as defined in the Amended and Restated Loan and Security
Agreement for all purposes.




[Remainder of Page Intentionally Blank; Signature Pages Follow]

 

 
 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Reaffirmation Agreement
to be duly executed and delivered as of the date first above written.

 

 



 

FURIEX PHARMACEUTICALS, INC.

          By: /s/ Marshall Woodworth     Name: Marshall Woodworth    

Title: Chief Financial Officer

 



 

 



 

APBI HOLDINGS, LLC

          By: /s/ Marshall Woodworth     Name: Marshall Woodworth    

Title: Chief Financial Officer

 



 

 

 

DEVELOPMENT PARTNERS, LLC

          By: /s/ Marshall Woodworth     Name: Marshall Woodworth    

Title: Chief Financial Officer

 



 

 



 

GENUPRO, INC.

          By: /s/ Marshall Woodworth     Name: Marshall Woodworth    

Title: Chief Financial Officer

 



 

 



 

MIDCAP FUNDING III, LLC, as Agent

          By: /s/ Josh Groman     Name: Josh Groman    

Title: Managing Director

 



 

 
 

--------------------------------------------------------------------------------

 

 

Schedule 1






●

Pledge Agreement, dated as of August 18, 2011, made by the Borrower in favor of
the Agent, for the benefit of the Agent and the other Lenders.



 


